       Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 1 of 17




                   UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                               3:15-CR-113
                                      :
           v.
                                      :    (JUDGE MANNION)

MARC ACCARDI,                         :

                 Defendant            :

                             MEMORANDUM

I.    BACKGROUND
     On August 21, 2020, defendant Marc Accardi filed, pro se, an
Emergency Motion for Compassionate Release and for a Modification in
Sentence under 18 U.S.C. §3582(c)(1)(A), as amended by the First Step Act
(“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), and request
or transfer to home confinement related to his 180-month sentence due to
the COVID-19 pandemic and his underlying medical conditions, namely,
hypertension, obstructive severe sleep apnea, vitamin D deficiency, and
morbid obesity (BMI of 55.9), which he alleges put him at increased risk from
COVID-19. (Doc. 41). Accardi is currently confined in prison at LSCI-
Allenwood, Low Security Camp, located in White Deer, Pennsylvania, and
he seeks the court to release him to home confinement with his mother in
Scranton, Pennsylvania. Accardi alleges that the pandemic along with his
chronic medical conditions constitute an extraordinary and compelling

                                     1
       Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 2 of 17




reason for a reduction in his sentence and his compassionate release from
prison to home confinement. Accardi states that he has served 5 years
towards his sentence and that his release date is January 26, 2029. He
alleges that he does not pose a danger to anyone’s safety or to the
community’s safety.
      Accardi attached Exhibits to his motion, namely Exhibits A-L. (Doc. 41
at 26-57).
      With respect to the exhaustion issue, Accardi submits a copy of his July
7, 2020 request to Warden White, (Doc. 41, Ex. A), and contends that the
court has jurisdiction to decide his motion on the merits since more than 30
days have now passed since he submitted his request for compassionate
release to the Warden due to COVID-19 and his medical conditions. Accardi
also attached as Exhibits to this motion a copy of Warden White’s July 22,
2020 response denying his administrative request for home confinement, as
well as copies of his BOP medical records and copies of the courses he
completed in prison with Certificates of Appreciation. Also, included with
Accardi’s Exhibits are letters from his grandmother, his aunt and from a friend
in support of his request for release to home confinement. Accardi also
submitted a diagram purportedly depicting the open dorm area of the camp
to show that social distancing is not possible with three inmates assigned to
a cube.
      In the Warden White’s denial of Accardi’s Inmate Request for
compassionate release, (Doc. 41 at 31-32), White explained why Accardi did

                                      2
         Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 3 of 17




not qualify under BOP criteria and the criteria contained in Attorney General
Barr’s Memo as well as in the CARES Act. White stated, in part, that based
on Accardi’s sex offenses and the underlining facts of his case, including his
possession of over 19,000 images of pictures on his cell phone of children
engaging in sexually explicit conduct while he was on supervised release
from a prior conviction for distribution and possession of child pornography,
and “to prevent recidivism and to maximize public safety”, he was “not
appropriate for home confinement placement.”
      On September 9, 2020, the government filed its brief in opposition to
Accardi’s motion arguing that it should be denied on its merits, (Doc. 43), and
filed, under seal, Accardi’s BOP medical records, (Doc. 45 & Doc. 45-1 to
45-7).
      After being granted an extension of time, on September 29, 2020,
Accardi filed his reply brief with an attached letter from his bother in support
of his request for release from prison. (Doc. 48).
      In his motion, Accardi also makes an emergency request for a hearing
regarding his instant motion stating that LSCI Allenwood had its first positive
case of COVID-19. Accardi attached as an Exhibit to his motion a copy of
Warden White’s August 3, 2020 Memo to inmates stating that LSCI
Allenwood had its first confirmed positive inmate case but indicating that it
was discovered during the inmate’s intake screening at the prison and that
“exposure was limited.” (Doc. 41 at 40). The Warden also re-emphasized the
safety requirements that would be enforced at LSCI Allenwood.

                                       3
          Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 4 of 17




      Accardi’s motion for compassionate release under §3582(c)(1)(A)(i),
(Doc. 41), will be denied on its merits.1


II.   DISCUSSION2


      1
         To the extent that Accardi, who is proceeding pro se, is construed,
based on his references, as seeking the court to order the BOP to deem him
eligible for immediate home confinement designation under the Coronavirus
Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. 116-136,
§12003, or is challenging the BOP’s decision that he is not eligible for relief,
it does not have authority to grant his request for relief and order the BOP to
release him to home confinement. See United States v. McCann, 2020 WL
1901089, *3 (E.D. Ky. April 17, 2020) (“While the CARES Act gives the BOP
broad discretion to expand the use of home confinement during the COVID-
19 pandemic, the Court has no authority under this provision to order that a
prisoner be placed on home confinement.”) (citation omitted). See also
United States v. Logan, 2020 WL 2559955, *2 (W.D. N.C. May 20, 2020)
(“The Defendant alternatively moves the Court to order his release to home
confinement due to the ongoing COVID-19 pandemic. This request,
however, must also be denied. The discretion to release a prisoner to home
confinement lies solely with the Attorney General.”). See also 18 U.S.C.
§3621 (the BOP is provided with the sole authority and discretion to
designate the place of a defendant’s confinement).
       2
         On June 26, 2015, Accardi, age 48, pleaded guilty to receipt and
distribution of child pornography, 18 U.S.C. §2252(a)(2). Accardi was
sentenced to 180 months in prison to be followed by 10 years of supervised
release. (Doc. 34). He was also sentenced to 12 months in prison to run
consecutive to his 180-month sentence for violating the conditions of his
supervised release in criminal case 3:CR-15-262. Further, Accardi was
previously convicted for possession and distribution of child pornography in
the United States District Court for the District of Columbia, case 1:09 CR
00009-1, and he was on supervised release, in the Middle District of
Pennsylvania, for that offense at the time he committed his present offense.
       Accardi is also required to register as a sex offender pursuant to the
Sexual Offender Registration and Notification Act. See 42 U.S.C. §16901, et
seq.
                                        4
       Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 5 of 17




      The court will first consider the exhaustion issue since it is a threshold
matter. See United States v. Gadsden, 2020 WL 3871083, *1 (W.D. Pa. July
9, 2020) (“In United States v. Raia, 954 F.3d 594 (3d Cir. 2020), the court of
appeals held that district courts cannot consider requests for compassionate
release under the First Step Act until a prisoner has exhausted his
administrative remedies.”).
      No doubt that the court must “confirm that exhaustion is satisfied
because [the Third] Circuit has held that §3582(c)(1)(A)’s exhaustion
requirement is mandatory.” United States v. Davidson, 2020 WL 4877255,
*5 (W.D. Pa. Aug. 20, 2020) (citing United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (mandating “strict compliance” with §3582(c)(1)(A)’s
exhaustion requirement)). “The defendant carries the burden of showing that
he or she is entitled to a sentence reduction under the statute.” United States
v. Schultz, ––– F.Supp.3d ––––, 2020 WL 1872352, at *2 (W.D. N.Y. April
15, 2020) (citation omitted). “A defendant proceeding on his or her own
motion may meet that burden by demonstrating (1) that he or she satisfied
the statutory exhaustion requirement, (2) that extraordinary and compelling
reasons exist for a sentence reduction, and (3) that a sentence reduction is
consistent with the applicable Sentencing Guidelines provisions.” Id.
(citations omitted).
      “Prior to petitioning a court for relief under §3582(c), a defendant must
first file an administrative request for compassionate release with the warden
of their facility and then either: (1) fully exhaust BOP’s administrative

                                       5
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 6 of 17




remedies; or (2) wait thirty (30) days from the date their administrative
request was filed with the warden.” United States v. Davidson, 2020 WL
4877255, *5 (W.D. Pa. Aug. 20, 2020). Thus, “[a] prisoner may file a motion
for compassionate release with the sentencing court ‘after [he or she] has
fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.’” United States v. Harris, 812 Fed.Appx. 106, 107 (3d
Cir. 2020) (citing 18 U.S.C. §3582(c)(1)(A) (emphasis original). Further, “the
[compassionate release] statute states that the defendant may file the
motion thirty days after the warden receives his request.” Id. (citing United
States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (“But before they [file a
compassionate-release motion], defendants must at least ask the Bureau of
Prisons (BOP) to do so on their behalf and give BOP thirty days to
respond.”)).
     “The defendant carries the burden of showing that he or she is entitled
to a sentence reduction under the statute.” United States v. Schultz, –––
F.Supp.3d ––––, 2020 WL 1872352, at *2 (W.D. N.Y. April 15, 2020) (citation
omitted). “A defendant proceeding on his or her own motion may meet that
burden by demonstrating (1) that he or she satisfied the statutory exhaustion
requirement, (2) that extraordinary and compelling reasons exist for a
sentence reduction, and (3) that a sentence reduction is consistent with the
applicable Sentencing Guidelines provisions.” Id. (citations omitted).

                                      6
       Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 7 of 17




     It is undisputed that since Accardi has submitted a request for
compassionate release with the Warden based on his medical conditions
and COVID-19, and 30 days has lapsed since he submitted his request, he
can now proceed with his motion in this court since he exhausted his
administrative remedies. See United States v. Hight, 2020 WL 5653487, *5
(E.D. Pa. Sept. 23, 2020) (court held that “if a defendant requests that the
warden grant him a transfer to home confinement under the CARES Act, the
warden denies the request, and thirty days have elapsed since presenting
the request to the warden, the Court finds that the exhaustion requirement
of 18 U.S.C. §3582(c)(1)(A) is satisfied.”).
     It is also undisputed that Accardi has the following medical conditions,
obesity, obstructive sleep apnea, hypertension and Vitamin D deficiency.
However, the government points out that Accardi’s medical records indicate
that his medical conditions are controlled, some with medication, and that
his conditions are stable, and that his records indicate that he is receiving
regular medical care at the prison.
     As the court in United States v. Epstein, 2020 WL 2537648, *2 (D.N.J.
May 19, 2020), explained:
     Once a federally imposed sentence commences, a district court has
     limited authority to modify that sentence. Dillon v. United States, 560
     U.S. 817, 825 (2010) (“‘[A] judgment of conviction that includes [a
     sentence of imprisonment] constitutes a final judgment’ and may not
     be modified by a district court except in limited circumstances.”
     (alterations in original) (quoting 18 U.S.C. §3582(b)). One such
     authority for modifying a sentence is found in the recently-enacted First
     Step Act, which allows a defendant to be afforded compassionate

                                       7
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 8 of 17




     release for “extraordinary and compelling reasons.” 18 U.S.C.
     §3582(c)(1)(A)(i).

     The First Step Act, §3582(c)(1)(A)(i), provides in relevant part:
     (c) Modification of an imposed term of imprisonment. The court may
     not modify a term of imprisonment once it has been imposed except
     that—
     (1) in any case—
       (A) the court, upon motion of the Director of the Bureau of Prisons,
          or upon motion of the defendant after the defendant has fully
          exhausted all administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion on the defendant’s behalf or
          the lapse of 30 days from the receipt of such a request by the
          warden of the defendant’s facility, whichever is earlier, may
          reduce the term of imprisonment (and may impose a term of
          probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of
          imprisonment), after considering the facts set forth in section
          3553(a) to the extent that they are applicable, if it finds that –
     (i) extraordinary and compelling reasons warrant such a reduction.
     Thus, “a defendant seeking a reduction in his sentence under the First
Step Act [“FSA”] ‘bears the burden of satisfying both that he has (1)
exhausted remedies before seeking judicial review, and (2) that compelling



                                      8
       Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 9 of 17




and extraordinary reasons exist to justify compassionate release.’” Id.
(citation omitted).
      The government argues that Accardi has failed to establish that even
if his medical conditions constitute “extraordinary and compelling reasons”,
they do not support a reduction of his sentence, and that he has not met his
burden to show that a reduction is warranted in light of the relevant §3553(a)
factors.
      The government states that the Sentencing Commission’s “policy
statement includes an application note that specifies the types of medical
conditions that qualify as ‘extraordinary and compelling reasons.’” (Doc. 43
at 15) (citing USSG §1B1.13, cmt. n.1(A)). However, as the court in Epstein,
id. at *3, pointed out, “the Sentencing Commission had defined th[e] term
[“compelling and extraordinary reasons”] as it relates to the BOP’s discretion
under the previous version of section 3582(c)(1)(A), it has not, however,
updated its Policy Statement since the passage of the First Step Act.” (citing
United States v. Rodriquez, ––– F. Supp. 3d ––––, 2020 WL 1627331, at *3
(E.D. Pa. Apr. 1, 2020); see also U.S. Sentencing Guidelines Manual
(“U.S.S.G.”), §1B1.3, Application Note 1 (U.S. Sentencing Comm’n 2018)).
In any event, “the Policy Statement provides useful guidance for district
courts in assessing a defendant’s eligibility for compassionate release, but it
‘does not constrain [a court’s] independent assessment of whether
‘extraordinary and compelling reasons’ warrant a sentence reduction under
§3852(c)(1)(A).’” Id. (citation omitted). “The Policy Statement provides that a

                                      9
       Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 10 of 17




defendant     may     show    extraordinary     and    compelling     reasons     for
compassionate release based on the medical condition of the defendant, the
age of the defendant, the defendant’s family circumstances, or for “other
reasons.” Id. (citing U.S.S.G. §1B1.13, Application Note 1).
      In the instant case, as in Epstein, id. at *3, Accardi seeks
compassionate release based on his medical conditions, as such, he “may
show extraordinary and compelling reasons for release … where (1) ‘[t]he
defendant is suffering from a terminal illness (i.e., a serious and advanced
illness with an end of life trajectory),’ or (2) he or she is[:] (I) suffering from a
serious physical or medical condition, (II) suffering from a serious functional
or cognitive impairment, or (III) experiencing deteriorating physical or mental
health because that of the aging process, that substantially diminishes the
ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.”
(citation omitted).
      The court first addresses whether Accardi has demonstrated
extraordinary and compelling reasons for compassionate release, under the
FSA, based on his medical conditions.
      “Section 3582(c)(1)(A)(i) permits a federal prisoner to petition a court
for compassionate release for ‘extraordinary and compelling reasons’”, and
in general, ‘“extraordinary’ means ‘[b]eyond what is usual, customary,
regular, or common’ and a ‘compelling need’ is a ‘need so great that
irreparable harm or injustice would result if it is not met.’” United States v.

                                         10
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 11 of 17




Ramirez-Ortega, 2020 WL 485356, *3 (E.D. Pa. Aug. 18, 2020) (citations
omitted). Although a “general fear of contracting COVID-19 while imprisoned
at Allenwood Low does not represent an extraordinary and compelling
reason warranting compassionate release”, id., if an inmate has recognized
medical conditions that would put him at a greater risk to suffer severe
complications if he did contract COVID-19, this may qualify as an
“extraordinary or compelling reason” warranting his release from prison. See
“People       Who      Are   at     Higher   Risk        for   Severe      Illness,”
https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/people-
at-higher-risk.html.
      Here,    the     government    recognizes   that     Accardi   has    shown
“extraordinary and compelling reasons” that may justify a sentence reduction
based on his medical conditions since they appear to fall within one of the
categories listed in the BOP policy statement. In its brief, (Doc. 43 at 19-20),
the government states:
      [Accardi] suffers from obesity, hypertension, sleep apnea, and other
      medical problems that may make him more susceptible to, and place
      him in greater danger of, COVID-19. As noted above, FCC Allenwood
      Low is effectively treating Accardi for those medical conditions.

      However, the government, (Id.), also states that while COVID-19 does
not constitute an extraordinary and compelling reason,
      [t]hat does not mean, however, that COVID-19 is irrelevant to a court’s
      analysis of a motion under §3582(c)(1)(A). If an inmate has a chronic
      medical condition that has been identified by the CDC as elevating the
      inmate’s risk of becoming seriously ill from COVID-19, and this inmate

                                       11
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 12 of 17




     [i.e., Accardi] does, [footnote omitted] that condition or those conditions
     may satisfy the standard of “extraordinary and compelling reasons.”
     Under these circumstances, a chronic condition (i.e., one “from which
     [the defendant] is not expected to recover”) reasonably may be found
     to be “serious” and to “substantially diminish[] the ability of the
     defendant to provide self-care within the environment of a correctional
     facility,” even if that condition would not have constituted an
     “extraordinary and compelling reason” absent the risk of COVID-19.
     USSG §1B1.13, cmt. n.1(A)(ii)(I). But as part of its analysis of the
     totality of circumstances, the Court should consider whether the inmate
     is more likely to contract COVID-19 if he or she is released than if he
     or she remains incarcerated.

     The number of COVID-19 cases in a federal prison can be found at
COVID-19         Cases,         Federal        Bureau         of       Prisons,
https://www.bop.gov/coronavirus/. According to the BOP’s website as of
October 8, 2020, there was no current positive case of COVID-19 among
inmates and staff at FCI Allenwood, Low, and one inmate and one staff had
recovered from the virus.
     The court notes that in Lackawanna County, Pennsylvania, where
Accardi is seeking to be released on home confinement, there have been
2974 positive cases of COVID-19 and 217 deaths as of October 9, 2020.
See Pa. Dept. of Health website.
     Also, Accardi indicates in his motion that he can perform a job at Tully’s
restaurant if he is released from prison based on his training and educational
courses he completed in prison notwithstanding his alleged physical
limitations. (See Doc. 41 at 21).



                                      12
         Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 13 of 17




         Despite having have medical conditions which could be considered
“extraordinary or compelling”, Accardi’s voluminous medical records for his
chronic care treatment indicate that he is being properly treated for these
conditions at LSCI Allenwood, (see Doc. 45 & Docs. 45-1 to 45-7), and that
his conditions are controlled by medications. Additionally, Accardi’s BOP
Activates of Daily Living and Physical Self Maintain Scale indicate that he is
capable of caring for himself in prison and that he does not have limitations
in these regards. (See Doc. 45 at 3-4).
         Also, Accardi does not allege that he was exposed to the COVID-19
virus at LSCI Allenwood, nor has he controverted with any evidence the
substantial steps identified in the government’s brief that the BOP is taking
to protect the health and safety of both inmates and staff at the prison. Since
the safety procedures and protocols enacted by the BOP in prisons to protect
inmates and staff, including at FCI Allenwood, are stated in the government’s
brief, (Doc. 43 at 3-12), and are found in the BOP’s websites cited in the
brief,     they   are   not   repeated    herein.   See   BOP    website    at:
www.bop.gov/coronavirus/index.jsp. (See also August 5, 2020 BOP
Memorandum COVID-19 Nine Phase Action Plan, Doc. 45 at 17-25, Doc.
45-1 at 1-2).
         As the court in Epstein, id. at *6, concluded, “[m]ere ‘speculation
concerning possible future conditions does not constitute a ‘compelling
reason’ for release.” (citing United States v. Veras, 2020 WL 1675975, at *4
(M.D. Pa. Apr. 6, 2020); see also Raia, 954 F.3d at 597 (“[T]he mere

                                         13
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 14 of 17




existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.”).
      To the extent that Accardi’s medical conditions, and the risks he faces
due to the COVID-19 pandemic, constitute “extraordinary and compelling
reasons”, the court will consider his compassionate release based on
weighing the applicable factors set forth in 18 U.S.C. §3553(a).
      Under the FSA, the court is also required to consider “the factors set
forth in section 3553(a) to the extent that they are applicable” Id. at *3 (citing
§3582(c)(1)(A)). As in Epstein, id., the following factors in §3553(a)(1) and
(2), apply to the present case:
          (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;
          (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote respect
                  for the law, and to provide just punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct.
      The undisputed factual background of Accardi’s offense is detailed in
the government’s brief, (Doc. 43 at 20-21), as well as in the PSR, (Doc. 21
at 3-4), and the Warden’s response to Accardi’s request for release, (Doc.
41 at 32). In particular, as the government summarizes:



                                       14
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 15 of 17




     [Accardi] was convicted of receipt and distribution of child pornography.
     This was his second federal child pornography conviction. He was
     sentenced to 100 months in 2009 for possessing thousands of images
     of child pornography and distributing child pornography to others, and
     sentenced to 180 months in this case, again for receiving and
     distributing thousands of images of child pornography. He was also
     sentenced to 12-months in prison for his supervised release violation—
     to run consecutive to the 180-month sentence. In this case, he
     possessed more than 19,000 images of child pornography and the
     nature of those images were horrific, including sadistic abuse of
     children under age 12 and bestiality. He committed the instant child
     pornography offense while on supervised release for a previous child
     pornography offense. He stated at the time of his arrest that he is
     addicted to child pornography, and that he started looking for it and
     trading it shortly after he was released from prison for the earlier child
     pornography offense.

      The court finds that the underlying conduct of Accardi’s instant
offense, which constitutes disturbing criminal conduct involving graphic child
pornography, which has been a recurrent theme in his life, is very severe
and clearly demonstrates that he poses a danger to the community.
Accardi’s conduct endangered the vulnerable minors as well as the safety of
the community. As the government states in its brief, (Doc. 43 at 21),
“Accardi would pose a grave danger to the community—especially young
children—If he were to be released early.” Accardi’s attempt to minimize the
seriousness of his conviction by alleging that he committed a “non-violent
crime” that did not involve “violence of physical contact with minors”, (Doc.
48 at 7), shows that he does not appreciate the seriousness of his offense
and that he still presents a danger to the community.



                                     15
      Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 16 of 17




     Accardi has failed to establish that he is not a danger to the community.
USSG §1B1.13(2). Thus, the court finds that Accardi committed a very
serious crime involving vulnerable minors, and that he presents a danger to
the community.
     The court acknowledges the courses Accardi has taken in prison as
well as the Certificates of Appreciation he has earned, however, his service
of only 5 years towards his 180-month sentence in this case, to be followed
by a 12-month sentence for his supervised release violation, is not sufficient
time to reflect the seriousness of his offense. Thus, Accardi has served only
one third of his 15-year sentence and the court finds that the substantial
sentencing reduction which Accardi seeks in his motion compassionate
release is inconsistent with the §3553(a) factors. See United States v.
Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020) (Third Circuit held that a
district court did not abuse its discretion in denying compassionate release
based, in part, on the amount of time remaining to be served in the inmate’s
sentence.). In particular, the court finds that “the need for [Accardi] to serve
the remainder of his sentence still exists to ‘reflect the seriousness of the
offense, to promote respect for the law, and to provide just punishment for
the offense’”, and thus, “the section 3553(a) factors weigh against [his]
release to home confinement.” Epstein, id. at *3 (citing §3553(a)).
     Moreover, the 180-month sentence imposed by the court on Accardi
was a downward departure from his guidelines range. Based upon a total
offense level of 34 and a criminal history category of III, Accardi’s guideline

                                      16
            Case 3:15-cr-00113-MEM Document 50 Filed 10/14/20 Page 17 of 17




imprisonment range was 188 to 235 months. (Doc. 21 at 17). See Pawlowski,
967 F3d at 331 (Court stated that since defendant’s “sentence was within
the         applicable   Sentencing   Guidelines   range   [it]   is   presumptively
reasonable.”) (citation omitted).


III.        CONCLUSION
            Based on the foregoing, Accardi’s motion for compassionate release

from prison and transfer to home confinement, under §3582(c)(1)(A)(i),

related to his medical conditions and the COVID-19 pandemic, (Doc. 41), is

DENIED ON ITS MERITS. Insofar as Accardi is challenging the decision by

the BOP that he is not eligible for home confinement designation under the

CARES Act, the court will DISMISS it since the authority to make this

determination lies with the BOP Director and not the court. Accardi’s

emergency request for a hearing regarding his instant motion is DENIED. An

appropriate order will follow.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge



Dated: October 14, 2020
15-113-01



                                          17
